DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-4 (labeled pages 8-10) in the Applicant Arguments/Remarks Made in an Amendment filed 7/6/21, the prior office action filed 4/6/21, and the claim language below.
Claim 1 recites an information processing apparatus comprising: a real-time clock (RTC); a battery that supplies charged power to the RTC; a power supply unit configured to supply power to the battery; a display control unit configured to display a screen for setting date and time of the RTC on a display, on the basis of voltage of the battery; and a control unit configured to perform control so that the battery that supplies charged power to the RTC is to be charged by power supplied from the power supply unit, on the basis of the setting of the date and time of the RTC via the screen by a user, wherein the battery is not charged before the date and time of the RTC are set via the screen by a user.
Claim 12 recites a charging method for a battery provided in an information processing apparatus, the battery supplying power to a real-time clock (RTC), and the charging method comprising: displaying, on a display, a screen for setting date and time of the RTC, on the basis of voltage of the battery; and charging the battery that supplies charged power to the RTC, on the basis of the setting of the date and time of the RTC via the screen by a user, wherein the battery is not charged before the date and time of the RTC are set via the screen by a user.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lim (US 10,416,753), Rosay (US 2012/0142372), and Simonsen (US 5,047,961).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859